UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 97-4105

LARRY HARRIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CR-96-349-A)

Submitted: January 20, 1998

Decided: February 11, 1998

Before HALL and ERVIN, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gregory Bruce English, ENGLISH & SMITH, Alexandria, Virginia,
for Appellant. Helen F. Fahey, United States Attorney, James D.
Villa, Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Larry Harris, a prisoner of the District of Columbia Department of
Corrections at the Lorton Reformatory, appeals his conviction of pos-
session with intent to distribute marijuana in violation of 21 U.S.C.
§ 841(a)(1) (1994).1 He also appeals the district court's orders deny-
ing his motion for judgment of acquittal and refusing to award an
acceptance of responsibility sentencing reduction. We affirm.

Lorton Reformatory Correctional Officers Larry Cox and Steven
Starks searched Harris following the completion of Harris's visit with
an outside visitor. During the search, Cox observed Harris take an
object wrapped in tape from his left sock and place it under the blan-
ket upon which his belongings were being placed. Upon seizure and
subsequent chemical testing, the officers determined that the object
was eighteen individually-wrapped packets of marijuana. At the con-
clusion of his bench trial, the district court convicted Harris of pris-
oner possession of marijuana and possession with intent to distribute
marijuana, and sentenced him to concurrent terms of fifty-one months
imprisonment and two years supervised release, all to run consecu-
tively to the sentence that Harris was serving at the time of the
offense.

On appeal, Harris contends that the district court abused its discre-
tion in allowing the testimony of Captain Grillo because, he asserts,
Grillo's testimony was not admissible under Fed. R. Evid. 704(b).
Contrary to Harris's characterization, Grillo did not testify as to
whether Harris had an "intent to distribute." Instead, Grillo noted that
_________________________________________________________________
1 Harris conceded guilt to being a prisoner in possession of marijuana
in violation of 18 U.S.C.A. § 13 (West Supp. 1997), assimilating Va.
Code Ann. § 53.1-203(6) (Michie 1994), and does not appeal his convic-
tion or sentence for this offense.

                    2
the amount seized, 29.95 grams of marijuana, packaged in a sophisti-
cated "street-type package" of eighteen individually-wrapped packets,
was consistent with distribution either inside or outside of a correc-
tional facility. Because Grillo's testimony as to the methods used by
drug traffickers at Lorton Reformatory was admissible, we find that
the district court did not abuse its discretion in allowing the testimony.2

Harris also challenges the district court's denial of his motion for
judgment of acquittal. The question here is "whether, viewing the evi-
dence in the light most favorable to the government, any rational trier
of facts could have found the defendant guilty beyond a reasonable
doubt."3

The testimony during the bench trial provided substantial evidence
on which a reasonable trier of fact could have found Harris guilty
beyond a reasonable doubt. Cox's testimony, in addition to Harris's
concession of guilt regarding possession of marijuana, provided
ample basis for establishing Harris's possession of the drugs. Grillo's
testimony concerning drug practices at Lorton Reformatory similarly
supported a finding of intent to distribute. Viewing the facts in the
light most favorable to the government, the district court's verdict
was amply supported.

Harris asserts that the district court clearly erred while calculating
his total offense level when it refused to award him a two-level down-
ward adjustment for acceptance of responsibility. 4 Harris claims that
because he never denied possession of the marijuana, he was entitled
to the reduction. We disagree.

During the calculation of a defendant's total offense level, he is
entitled to a two-level reduction under USSG § 3E1.1 if he clearly
demonstrates acceptance of responsibility for his offense. Whether or
not a defendant has accepted responsibility for his crime is a factual
question,5 and such factual determinations are reviewed under the
_________________________________________________________________
2 See United States v. Gastiaburo , 16 F.3d 582, 587-89 (4th Cir. 1994).
3 United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).
4 See U.S. Sentencing Guidelines Manual § 3E1.1 (1995).
5 See United States v. Curtis, 934 F.2d 553, 557 (4th Cir. 1991).

                     3
clearly erroneous standard.6 To receive an adjustment under § 3E1.1,
the defendant must accept responsibility for "`all of his criminal
conduct.'"7

Although Harris admitted possession of the marijuana, he refused
to admit an essential element of the offense--his intent to distribute
the drugs. We find Harris's uncooperative behavior and his refusal to
fully disclose the circumstances surrounding the offense to be incon-
sistent with the principles of acceptance of responsibility. Therefore,
Harris was not entitled to the two-level sentencing reduction for
acceptance of responsibility.8

In sum, we find that the district court did not abuse its discretion
by allowing expert testimony on the illegal drug distribution practices
at Lorton Reformatory or by denying Harris's motion for acquittal.
Further, because Harris did not accept responsibility for the totality
of his criminal conduct, we find that he was not entitled to the sen-
tencing reduction based on acceptance of responsibility. Accordingly,
we affirm Harris's conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED
_________________________________________________________________

6 See United States v. Strandquist , 993 F.2d 395, 401 (4th Cir. 1993).

7 Id. (quoting United States v. Gordon, 895 F.2d 932, 936 (4th Cir.
1990)).

8 Harris contends that he should receive at least one point for accep-
tance of responsibility because he admitted to one of the two crimes for
which he was charged, thus lessening the Government's burden at trial.
However, the sentencing court looks to whether a defendant admits "the
conduct comprising the offense(s) of conviction." USSG 3E1.1, com-
ment. (n.1(a)). Further, the reduction "is not intended to apply to a defen-
dant who puts the government to its burden of proof at trial by denying
the essential factual elements of guilt." USSG 3E1.1, comment. (n.2).
Because Harris denied the essential elements of one of the offenses for
which he was convicted, he is not entitled to any adjustment.

                    4